By the Court.

Lumpkin, J.
delivering the opinion.
[1.] In our judgment, the charge requested of the Court— and which he refused to give — states correctly the law of this case, namely: that if the Jury believed, from the testimony, that the note sued on was given. in renewal of the original note of Stone & Johnson, and after the firm was dissolved, plaintiffs knowing the dissolution at the time they took the note, and it was given by Johnson alone, and without the. knowledge and consent of Stone, then Stone is discharged from all liability, both upon the note, and also upon the original bill of goods.
While it is true, that the mere giving a note does not discharge the original indebtedness, unless it be accepted in payment at the time, it is, nevertheless, equally true, that if the creditor change the nature or character of the debt, as by taking the note of one of the parties, and giving day of payment, the other is exonerated. He has a right to suppose that he is no longer looked to, as the debtor of the plaintiff.